Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 1 of 33 PageID #:519




            EXHIBIT 1
    Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 2 of 33 PageID #:520



                     IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                           COUNTY DEPARTMENT, LAW DIVISION

                                               )
                                               )
                                               )
                                               )

'v                                             )
                                               )
                                                       No. 2017-L-6588

 DEPAUL UNIVERSITY                             )       JUDGE WILLIAM E. GOMOLINSKI
 and LAITH AL-SAUD,                            )
                                               )
                    Defendants.                )

        DEFENDANT LAITH AL-SAUD'S ANSWER AND AFFIRMATIVE DEFENSE

          Defendant, Laith   al-Saud ("Defendant al-Saud"),   by and through his attorneys, for his

 Answer to the Complaint and Affirmative Defense, states as follows:

                                              COUNTI
                                               Battery

         1.       At all times relevant hereto, defendant, DEPAUL UNIVERSITY, is a private,
 not-for-profit, Catholic institution doing business the City of Chicago, County of Cook in the
 State of Illinois.

 ANSWER: Defendant al-Saud admits the allegations in Paragraph 1.

          2.     At all times relevant hereto, defendant, LAITH AL-SAUD, was an employee and
 member of the faculty of the defendant, DEPAUL UNIVERSITY and worked in the City of
 Chicago, County of Cook as an instructor at the university in question located in Chicago,
 Illinois. At all times herein mentioned the defendant was acting in the scope of his employment
 for the benefit and profit of his employer.

 ANSWER: Defendant al-Saud admits the allegations in the first sentence of Paragraph 2.
 Defendant al-Saud denies the remaining allegations in Paragraph 2.

          3.      That at all times relevant hereto, the plaintiff, CHRISTINA MARTALOGU, was
 a resident of the Chicago, Illinois and at all times herein was a registered student at the defendant
 institution in the County of Cook in the State of Illinois.

 ANSWER: Defendant al-Saud is without knowledge or information sufficient to form a
 belief as to the truth of the allegations in Paragraph 3.


 PFS:007590.0001.1673842.4
   Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 3 of 33 PageID #:521




          4.        That at all times prior to the acts set forth herein, the defendant, DEPAUL
UNIVERSITY, by its owners, managers and administrative staff, knew or should have known
that the defendant, LAITH AL-SAUD, was the subject of many complaints for sexual
harassment, unwanted touching of students of the University and obnoxious behavior during
work hours in full view of the defendant's students, faculty and staff and security cameras.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 4.

       5.    That at all times during the plaintiffs education at the defendant's institution, the
defendant, DEPAUL UNIVERSITY, by its owners, managers and administrative staff, allowed
the defendant, LAITH AL-SAUD, to continue to be employed and act in an inappropriate
fashion despite the knowledge that this behavior was ongoing and a disturbance to the students,
faculty and staff.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 5.

        6.      That beginning in the Spring 2016 quarter, the plaintiff signed up to take   a course
taught by the defendant, LAITH AL-SAUD. During the time when the defendant                   was her
instructor for a registered university class, defendant, AL-SAUD, asked the plaintiff by     email to
get a drink after class one day. Plaintiff felt pressured to meet with AL-SAUD as he         was her
instructor in a current class and as such she accepted the invitation for a drink.

ANSWER: Defendant al-Saud admits the allegations in the first sentence of Paragraph 6.
Defendant al-Saud admits that he sent Plaintiff an email while she was a student in his class
and that Plaintiff accepted the invitation to get a drink but denies the remaining allegations
in Paragraph 6.
       7.      On April 15, 2016, the defendant, AL-SAUD, met the plaintiff in front of a
campus dormitory and picked her up and the two went to dinner at the defendant's request in
Chicago. Once again the plaintiff felt pressure to comply with the request for dinner by the
defendant. During that dinner, the defendant, AL-SAUD, plied the plaintiff with alcohol in an
attempt to get her intoxicated. After dinner, while walking near an alley, defendant, AL-SAUD,
stopped and smoked some marijuana and then kissed the plaintiff. Plaintiff said no and turned
away. During the drive back toward campus, the defendant told plaintiff he wanted to show her
his home. Plaintiff once again felt obligated to comply with the request of her instructor. Once
inside the defendant's residence, plaintiff went to the bathroom. When she came out the
defendant, AL-SAUD, was naked and began to aggressively seek sexual relations with the
plaintiff. Defendant had scxual intercourse with his student at that time.
ANSWER: Defendant al-Saud denies the allegations in Paragraph 7.
        8.          Severai weeksater,l
                                      defendant, AL-SAUD, asked plaintiff to come
                                                                                toisof
                                                                                    hfice
on campus. He wanted to talk about the night several weeks before. Defendant, AL-SAUD,
wanted to know why plaintiff did not orgasm with him. Plaintiff refused to have sex with the
defendant in his office when he tried to get her to submit. He told her that she should get on the
                                 yr
                                              8J9.7 19Va
                                             885900-1-LI0
PFS :007590.0001.1673842.4                 Nd 81-t LI0/O£/8
                                        IA114 ATTVOINON.L3 T3
   Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 4 of 33 PageID #:522



floor and play with herself in front of him. Plaintiff felt compelled to get on the floor and touch
herself at the direction of her university instructor.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 8.

       9.      Defendant, AL-SAUD, told the plaintiff that he would give her an A in his class
and that she did not have to take the final exam.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 9.

      10.     On the above dates and times, the defendant, LAITH AL-SAUD, engaged in
unwanted and inappropriate sexual contact with plaintiff that amounted to battery.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 10.

        11.    Defendant, LAITH AL-SAUD's conduct as aforesaid constituted repeated acts of
battery upon the person of the plaintiff, CHRISTINA MARTALOGU.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 11.

      12.    All actions and behavior of the defendant, LAITH AL-SAUD, were done with the
knowledge and tacit consent of defendant, DEPAUL UNIVERSITY.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 12.

        13.    As a direct and proximate result of the aforesaid actions of battery and the
defendant's conduct as aforesaid, the plaintiff sustained personal injuries including depression
and post traumatic stress disorder. The plaintiff has been kept from attending to her ordinary
affairs and duties and has been and will become liable in the future for sums of money for
medical care and therapy.

ANSWER: Defendant al-Saud denies the allegations in Paragraph 13.

          WHEREFORE, Defendant al-Saud denies that Plaintiff is entitled to the relief under

Count I of her Complaint and requests that      this Court enter judgment       in his favor and against

Plaintiff as to Count I, plus costs and such other relief as this Court deems just.

                                           COUNT II
                                       Gender Violence Act
                                         740 ILCS 82/10

        1.-13. As paragraphs 1 through 13 inclusive of Count I, plaintiff reasserts and realleges
the allegations of paragraphs 1 through 13 as if repled herein in its entirety.

                                                                         ·1
                                               8 J9.£ AD9Va                II
                               I             885900-1-LI0
PFS:007590.0001. I 673842.4    I            Wa 81-7 LI0/0£/8                I
                                       IT11I ATTVOINON.LOTT3              j
                              L
   Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 5 of 33 PageID #:523



ANSWER: Defendant al-Saud adopts and incorporates by reference his answers                      to aii of
the preceding Paragraphs herein.

       14.    At all times relevant hereto, there was in full force and effect the Illinois Gender
Violence Act, 740 ILCS 82/1 et seq. Section 10 of the Act, 740 ILCS 82/10, that provided:

                          Cause of action. Any person who has been subjected to
                   gender-related violence as defined in Section 5 may bring a civil
                       e    »   y        •    e    ,+        1   r»   g}       s   4   j   {/
                   action tor damages, injunctive relief, or other appropriate relief
                   against a person or persons perpetrating that gender-related
                   violence. For purposes of this Section, "Perpetrating" means either
                   personally committing the gender-related violence of personally
                   encouraging or assisting the act or acts of gender-related violence.

ANSWER: The allegations contained in Paragraph 14 are legal conclusions to which no
response is required. To the extent a response is required, Defendant al-Saud admits that
the Illinois Gender Violence Act provides a cause of action, but denies the allegations in
Paragraph 14 to the extent inconsistent with the statutory language.

          15.      Defendant, AL-SAUD's, conduct as aforesaid stated constituted a physical
intrusion or physical invasion of a sexual nature under coercive conditions satisfying the
elements of battery under the laws of Illinois and thus constituted gender related violence as
defined by Section 5 of the Gender Violence Act, 740 ILCS 82/5.
ANSWER:            Defendant al-Saud denies the allegations in Paragraph 15.
          16.      By reason of defendant's conduct as aforesaid, plaintiff has been subjected to
gender related violence and pursuant to Section 15 of the Act, 740 ILCS 82/15, may recover
from defendant, LAITH AL-SAUD, compensatory damages, punitive damages and plaintiffs
attorney's fees and costs in maintaining this action.

ANSWER:            Defendant al-Saud denies the allegations in Paragraph 16.

         WHEREFORE, Defendant al-Saud denies that Plaintiff is entitled to the relief under

Count II of her Complaint and requests that this Court enter judgment in his favor and against

Plaintiff as to Count II, plus costs and such other relief as this Court deems just.


                                                COUNTIII
                                             Gender Violence Act
                                                  740ILCS/10
                                                           82
      Count III of Plaintiff's Complaint is directed against Defendant DePaul University.
Accordingly, no responsive pleading by Defendant al-Saud is required.

or                              O             oil!JI\[[we!NHN®wee          __ l __
                                                        8J0 y 19Va
                                                  88596b0-1-L10
PFS:007590.0001.1673842.4                       Na 81- LI0/O£/8
                                             II11H ATTVOINOHL9TT3
   Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 6 of 33 PageID #:524



                                               COUNT IV
                                               Negligence

      Count IV of Plaintiff's Complaint is directed against Defendant DePaul University.
Accordingly, no responsive pleading by Defendant al-Saud is required.


                                     AFFIRMATIVE DEFENSE

          NOW COMES Defendant Laith            al-Saud (Defendant al-Saud")       by and through his

attorneys, PATZIK, FRANK & SAMOTNY LTD, and for facts in support of his affirmative

defense against Plaintiff Christina   Martalogu (Plaintiff") states as follows:
                                               CONSENT

          I.       Plaintiff was 24 years old when Plaintiff and Defendant al-Saud met. At that

time, Plaintiff also already had been married and divorced.         Her age and this life experience

made her a non-traditional college student.

         2.        When Defendant al-Saud emailed Plaintiff about having a drink, she responded,

"Sure, let me know when you free." She also provided Defendant al-Saud her phone number,

even though he had not asked for it.

         3.        Defendant al-Saud and Plaintiff mutually developed a friendship and there was

chemistry between them.

         4.        Plaintiff sent signals that she was interested in Defendant al-Saud. For example,

she shared with him that she liked men who are older than her. She also shared that she had been

married to a man older than her and that she had just gotten out of a relationship with another

man older than her. Defendant al-Saud was 37 years old when he met Plaintiff.

         5.        Defendant al-Saud and Plaintiff mutually developed a romantic relationship.

         6.        The age of consent for sexual relations is 17 years old. Plaintiff was 24 when she

met Defendant al-Saud.

                                                8J9$ 19Va
                                               88$90b-1-LI0
PFS:007590.0001.1673842.4                   Wa 81-z LI0/0&/8
                                         IT11A ATTVOINONL9± T4
     Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 7 of 33 PageID #:525



          7.       On the day that Defendant al-Saud and Plaintiff engaged        in sexual intercourse, no
alcohol was consumed by either party.

          8.       Plaintiff was affectionate with Defendant al-Saud.              Plaintiff consented to

engaging in a sexual relationship with Defendant al-Saud. There was a reciprocal exchange of
 ±    t   e           o        4     w»g   s_ 9 re   4 s   4   ±   e.¥   s   t@   pp           p          p
physical contact between them. Plaintiff did not directly or indirectly express that the sexual
contact was unwanted or inappropriate. Instead, she was very direct in her sexual preferences

and desires.
          9.       Defendant al-Saud did not make any unwelcome sexual advances, direct or

indirect, on Plaintiff.

          10.      Plaintiff attempted to initiate sexual relations with Defendant al-Saud on a

subsequent day.

          I.       Dcfcndant al-Saud did not request sexual favors or otherwise make submission to
any verbal or physical conduct of a sexual nature a term or condition of instruction. Nor did

Defendant al-Saud make submission or rejection of such conduct a basis for evaluation in

making academic decisions affecting Plaintiff.

          12.      Defendant al-Saud's teaching philosophy does not embrace any traditional

grading system. In short, Defendant al-Saud does not believe in grades.

          13.      With the exception of students who elected to drop the class, every student,
including Plaintiff, who took Defendant al-Saud's Religion and Politics class in spring 2016

received an A. Nonc of the students in that class took a final exam.
          14.      Defendant al-Saud's grading philosophy is well-known at DePaul. For example,

the fact that he is an easy A" is frequently referenced on social media, suchas
http://www.ratemyprofessors.com/.



                                                       8J0 ,9 19a
                                                     88s96b-1-L10C
PFS:007590.0001.1673842.4                        Na 81- LI0/O£/8
                                           IA11A ATTVOINOH.L91 13
                                   J
   Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 8 of 33 PageID #:526



          WHEREFORE, Defendant al-Saud denies that Plaintiff is entitled to the relief sought in

her Complaint and requests that this Court enter judgment in favor of Defendants and against

Plaintiff as to all matters and claims raised, plus costs and such other relief as this Court deems

just.


Date: August 30, 2017                                 LAITH AL-SAUD




                                                      By:     Isl Louis J. Phillips
                                                              One of his Attorneys

Laura S. Liss (lliss@pfs-law.com)
Louis J. Phillips (lphillips@pfs-law.com)
Patzik, Frank & Samotny Ltd.
150 S. Wacker Drive, Suite 1500
Chicago, IL 60606
3121551-8300
312-551-1101 (Fax)
Firm ID# 35160




PFS:007590.0001.1673842.4
                                              8 J9.4 19Va
                                             88900-1-LI0C
                                            Na 81- LI0/0£/8
                                                                         l
                                      ITT1A AT1TVOINON.LOT T1
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 9 of 33 PageID #:527




             tu+ IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                            CO UNY DEPARTMENT, LAW DIVISION

 CHRISTINA MART ALOGU,
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       No. 2017-£-6588
                                              )
 DEPAUL UNIVERSITY                            )       JUDGE    WILLIAM E. GOMOLINSKI
 and LAITH AL-SAUD,                           )
                                              )
               Defendants.                    )

                               AFFIDAVIT OF LAITH AL-SAUD
       I, Laith al-Saud, hereby swear and affirm as follows:

        1.     I   am over the age of eighteen years. I am competent and willing to testify as to

the facts set forth in this Affidavit, which are based upon my personal knowledge.

       2.      As to the allegations in paragraph 3 of Count I of the Complaint at Law :in the

above-referenced matter, I have no knowledge thereof sufficient to form a belief and am

attaching this Affidavit to my Answer and Affirmative Defense attesting to same.

FURTHER AFFIANT SAYETH NAUGHT
Under penalties as provided by law pursuant to      section 1-109 of the Code of Civil Procedure
(735 ILCS 5/1-109), the undersigned certifies that the statements set forth in this instrument are
  ueandcorrect,exceptasomatters
                         t      rein
                                   the
                                     tated
                                       sobet nnformation
                                              oi        eliefand
                                                             andstoasuc
                                                                    b
     rs the undersigned certifies as afop#id that he verily believes the same to be true.


II   (/
  Joffe/al I
        lo.l»
            et
iaktsa  y
                                     Noggle444Al
                                 !
                                                    8J0 8 19Va
                                                   88$900-1-LI0Z
                                                  Wa 8- LI0/O£/8
                                 t
                                           Ia11A ATTVOINOALO3 1
                                  AWN                we    3AAA g   JOA4I
                                                                       A%g3Jg\QllJJAJ
                                                                              ELECTRONICALLY FILED
   Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 10 of 33 PageID  #:528
                                                                       8/30/2017 4:18 PM
                                                                                     2017-L-006588
                                                                                    CALENDAR:X
                                                                                      PAGE 1 of2
                                                                                  CIRCUIT COURT OF
                     IN THE CIRCUIT COURT OF COOK COUNTY •·ILLI®fgLAW
                                                                   COUNTY, ILLINOIS
                                                                      DIVISION
                                 COUNTY DEPARTMENT, LAW DIVISION             CLERK DOROTHY BROWN
CHRISTINA MARTALOGU,                          )
                                              )
                    Plaintiff,                )
                                              )
          v.                                  )       No. 2017-L-6588
                                              )
DEPAUL UNIVERSITY                             )       Judge William E. Gomolinski
and LAITH AL-SAUD,                            )
                                              )
                    Defendants.               )

                                        NOTICE OF FILING

To:       Jeffrey S. Deutschman                       Kerryann Haase Minton
          Deutschman & Associates, P. C.              Brian P. Paul
          77 W. Washington St.                        Michael Best & Friedrich LLP
          Suite 1525                                  444 W. Lake Street, Suite 3200
          Chicago, IL 60602                           Chicago, IL 60606

          Please take notice that on August 30, 2017, we filed with the Clerk of the Circuit Court

of Cook County, Illinois, County Department, Law Division, Defendant Laith Al-Saud's

Appearance and Answer and Affirmative Defense, copies of which are hereby served upon

you.

                                                      Laith Al-Saud


                                                      By:    /s/ Louis J. Phillips
                                                                  One of his attorneys
Laura S. Liss (lliss@pfs-law.com)
Louis J. Phillips (lphillips@pfs-law.com)
Patzik, Frank & Samotny Ltd.
150 S. Wacker Drive, Suite 1500
Chicago, IL 60606
312/551-8300
3 12/ 5 51-11 01 (Fax)
Firm ID# 35160




PFS :007590.0001.1682452.1
          Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 11 of 33 PageID #:529



                                         CERTIFICATE OF SERVICE

               The undersigned, a non-attorney, under penalties as provided by law pursuant to Section
        1-109 of the Illinois Code of Civil Procedure, certifies that a copy of this Notice of Filing and
        Defendant Laith Al-Saud's Appearance and Answer and Affirmative Defense was served
        upon:

                 Jeffrey S. Deutschman                             Kerryann Haase Minton
                 Deutschman & Associates, P.C.                     Brian P. Paul
                 77 W. Washington St.                              Michael Best & Friedrich LLP
                 Suite 1525                                        444 W. Lake Street, Suite 3200
                 Chicago, IL 60602                                 Chicago, IL 60606
        via US Mail on the 30" day of August, 2017 from the law offices of Patzik, Frank & Samotny
        Ltd., 150 South Wacker Drive, Suite 1500, Chicago, Illinois 60606.

(
                                                            /s/ Melissa A. Siedlecki
I




-----
    I




        PFS:007590.0001.1682452.1
          Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 12 of 33 PageID #:530

                                           Law DIVISION
                                                  Litigant List


Printed on 08/30/2017

Case Number: 2017-L-006588                                                                                     Page 1   of 1

                                                   Plaintiffs
Plaintiffs Name              Plaintiffs Address                           State Zip            Unit#

MARTALOGU CHRISTINA                                                               0000



                                                                                         Total Plaintiffs: 1

                                                  Defendants
Defendant Name               Defendant Address                    State            Unit#                   Service By
ALSAU D LAITH                2333 N RACINE                        IL       0000


DEPAUL UNIVERSITY                                                          0000


                                                                                      Total Defendants: 2
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 13 of 33 PageID #:531




             EXHIBIT 2
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 14 of 33 PageID #:532
                                                                                ELECTRONICALLY FILED
                                                                                   11/16/2017 1 :59 PM
                                                                                     2017-L-006588
                                                                                    CALENDAR: X
                                                                                      PAGE I of3
                                                                                  CIRCUIT COURT OF
                  IN THE CIRCUIT COURT OF COOK COUNTY •·ILLI®fBK.LAW
                                                                  COUNTY, ILLINOIS
                                                                     DIVISION
                          COUNTY DEPARTMENT, LAW DIVISION                       CLERK DOROTHY BROWN

CHRlSTINA     MARTALOGU,
                    Plaintiff,
                                                            No. 2017-L-006588
       V.

DEPAUL UNIVERSITY
and LAITH AL-SAUD,

                    Defendants.

                 DEFENDANT DEPAUL UNIVERSITY'S MOTION TO
               DISMISS PLAINTIFF'S AMENDED COMPLAINT AT LAW

       Defendant DePaul          University ("DePaul") by   and through the undersigned attorneys,

submits this Motion to Dismiss the Amended Complaint at Law of Plaintiff Christina Martalogu

("Plaintiff') with prejudice pursuant to 735 ILCS 5/2-615. In support of its Motion, DePaul

submits its Memorandum in Support of its Motion to Dismiss the Amended Complaint at Law,

which is incorporated into this Motion, and states as follows:

       1.      On June 29 2017, Plaintiff filed her Complaint against DePaul and Laith al-Saud

alleging: (I) battery against DePaul and Mr. al-Saud; (II) violation of the Gender Violence Act

by Mr. al-Saud; (Ill) violation of the Gender Violence Act against DePaul; and (IV) negligence

against DePaul.

       2.      On October 12, 2017, this Court granted DePaul's Motion to Dismiss Plaintiff's

Complaint and granted Plaintiff until November 9, 2017 to file an amended complaint.

       3.      On November 2, 2017, Plaintiff filed her Amended Complaint against DePaul and

Mr. al-Saud alleging: (I) battery against DePaul and Mr. al-Saud; (II) violation of the Gender

Violence Act by Mr. al-Saud; (III) violation of the Gender Violence Act against DePaul; and
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 15 of 33 PageID #:533




(IV) negligence against DePaul.

       4.      This Court should dismiss Count I of Plaintiffs Amended Complaint against

DePaul because Mr. al-Saud was acting outside the scope of his DePaul employment when he

committed alleged battery.

       5.      This Court should dismiss Count III of Plaintiffs Amended Complaint as DePaul

cannot violate the Gender Violence Act because it is not a "person" under the Act and Plaintiff

has failed to plead that DePaul encouraged or assisted Mr. al-Saud in committing gender

violence.

       6.      This Court should dismiss Count JV of Plaintiffs Amended Complaint as

Plaintiff did not plead any facts to support a negligence claim.

       WHEREFORE, Defendant DePaul University respectfully requests that this Court

dismiss with prejudice Counts I, III, and JV of Plaintiff's Amended Complaint against DePaul

and award De Paul any other relief this Court deems just.


Dated: November 16, 2017                                     Respectfully submitted,


                                                              DePaul University, Defendant


                                                      By:    Isl Brian P. Paul
                                                             One of its Attorneys
Kerryann Haase Minton
Brian P. Paul
Katherine L. Goyert
Michael Best & Friedrich LLP
444 W. Lake Street, Suite 3200
Chicago, Illinois 60606
Telephone:     312.222.0800
Facsimile:     312.222.0818


                                                 2
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 16 of 33 PageID #:534




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2017, I electronically filed the foregoing DePaul
University's Motion to Dismiss Plaintiff's Amended Complaint at Law with the Clerk of the
Circuit Court using the E-Filing system, which will send notification of such filing to the
following:

           Jeffrey S. Deutschman                                  Laura S. Liss
       Deutschman & Associates, P.C.                            Louis J. Phillips
      77 W. Washington St., Suite 1525                   Patzik, Frank & Samotny Ltd.
             Chicago, IL 60602                          150 S. Wacker Drive, Suite 1500
                                                               Chicago, IL 60606

and I hereby certify that I have mailed (Jeffrey S. Deutschman) by United States Postal Service
the document.



                                                   Isl Brian P. Paul
                                                   Attorney for Defendant DePaul University
                                                   Michael Best & Friedrich LLP
                                                   River Point
                                                   444 West Lake Street, Suite 3200
                                                   Chicago, Illinois 60606
                                                   Phone: 312.527.6843
                                                   E-mail: bppaul@michaelbest
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 17 of 33 PageID #:535
                                                                                 ELECTRONICALLY FILED
                                                                                    11/16/2017 1:59 PM
                                                                                      2017-L-006588
                                                                                      CALENDAR: X
                                                                                       PAGE 1 of 12
                                                                                   CIRCUIT COURT OF
               IN THE CIRCUIT COURT OF COOK COUNTY ··ILLI®£BKLAW
                                                              COUNTY, ILLINOIS
                                                                 DIVISION
                         COUNTY DEPARTMENT, LAW DIVISION                        CLERK DOROTHY BROWN

CHRISTINA MARTALOGU,

                  Plaintiff,
                                                        No. 2017-L-006588
       V.

DEPAUL UNIVERSITY
and LAITH AL-SAUD,

                   Defendants.

 DEFENDANT DEPAUL UNIVERSITY'S MEMORANDUM OF LAW IN SUPPORT OF
    ITS MOTION TO DISMISS PLAINTIFF'S AMENDED COMPLAINT AT LAW

       Defendant DePaul     University (DePaul") submits   this Memorandum of Law in Support

of its Motion to Dismiss the Amended Complaint at Law of Plaintiff Christina Martalogu with

prejudice pursuant to 735   ILCS 5/2-615.
                                       INTRODUCTION

       Plaintiff remains unable to state a claim against DePaul for battery (Count I), violation of

the Gender Violence   Act ("Act") (Count III), or negligence (Count IV).   Count I (battery) should

be dismissed because as a matter of law, sexual assault is outside of the scope of Mr. al-Saud's

employment. Count III (gender violence) should be dismissed because DePaul as a legal entity

cannot violate the Act and Plaintiff did not plead DePaul personally encouraged or assisted Mr.

al-Saud's sexual assault. Count IV (negligence) should be dismissed because Plaintiff failed to

plead a negligence claim.

                                      RELEVANT FACTS

       DePaul is a private Catholic institution. (Am.   Com. { 1 ).   Co-defendant Laith al-Saud

was an instructor at DePaul and Plaintiff was a student. (Am. Com.    ,r,r 2,   3). During the Spring

2016 quarter, Plaintiff was enrolled in a course taught by Mr. al-Saud. (Am. Com.         ,r   11). On
         Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 18 of 33 PageID #:536




         April 15, 2016, Mr. al-Saud and Plaintiff went to dinner together.           (Am.    Com. { 12).    While

         walking after dinner, Mr. al-Saud smoked some marijuana and kissed Plaintiff. (Am.                 Com. {
         12). Plaintiff said no and turned away. (Am.    Com. f 12).     During the drive back toward campus,

         Mr. al-Saud invited Plaintiff to his home. (Am.         Com. f 12).   Plaintiff felt obligated to comply

         with Mr. al-Saud's request to visit his home because he was a professor. (Am.                Com. f 12).
         Plaintiff went to the bathroom at Mr. al-Saud's home and when she came out, Mr. al-Saud was

         naked and began to aggressively seek sexual relations. (Am.           Com. { 12).    Plaintiff and Mr. al-

         Saud had sexual intercourse. (Am.     Com. f 12).
                 Several weeks later, in Mr. al-Saud's office, Plaintiff refused to have sex with Mr. al-

         Saud. (Am. Com.    ,r   13). Rather than have sex, Mr. al-Saud told Plaintiff she should get on the
o
LL]
=>
°a co
         floor and play with herself, and she felt compelled to do so. (Am. Com.        ,r   13). Mr. al-Saud later
'o &6
~~~~     told Plaintiff he would give her an A and she did not have to take the final. (Am.        Com. {] 14 ).
G  ?6
T5?s)
~~~~                                            LEGAL STANDARD
&2[ ?=6
or=
A       Section 2-615 motion to dismiss tests the legal sufficiency of a complaint and presents
--+
£L]

         the question of whether the complaint states a cause of action upon which relief can be granted.

         Green v. Rogers, 234 Ill. 2d 478, 491 (2009). To withstand a motion to dismiss, Plaintiffs

         Complaint must both set forth a recognized cause of action and include ultimate facts that

         support each and every element of the cause of action. Doe v. Calumet City, 161 Ill. 2d 374, 381

         (1994). In deciding this motion to dismiss, this Court should disregard those statements or

         allegations that amount to "conclusions of law or conclusions of fact unsupported by allegations

         of specific fact." Lawson v. City of Chicago, 278 Ill. App. 3d 628, 634 (1st Dist. 1996).

                                                    ARGUMENT

                This Court should dismiss Counts I, III, and IV of Plaintiffs Amended Complaint against


                                                             2
 Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 19 of 33 PageID #:537




     DePaul with prejudice because: (I) Mr. al-Saud's alleged conduct falls outside the scope of his

     employment; (II) DePaul, as a legal entity, cannot violate the Act and Plaintiff failed to plead

     DePaul encouraged or assisted Mr. al-Saud; and (III) Plaintiff did not plead a negligence claim.

I.            DePaul Cannot Be Liable For Mr. al-Saud's Alleged Sexual Assault Because The
              Conduct Falls Outside The Scope Of His Employment. Indeed, Plaintiff Has
              Conceded Her Battery Claim (Count I) Against DePaul Cannot Survive Dismissal.

              In response to DePaul's initial motion to dismiss, Plaintiff recognized her battery claim

     against DePaul could not survive dismissal and dropped the claim. See Response Brief, p. 2

     (Plaintiff "agrees that Count I should be directed solely at Al-Saud."). Plaintiffs attempt to

     revive this flawed claim is futile.

              An employer only can be liable for a tort committed by an employee if the conduct falls

     within the scope of employment. See Deloney v. Bd. of Educ. of Thornton Twp., 281 Ill. App. 3d

     775, 784 (1st Dist. 1996). "[I]n Illinois the cases are clear that as a matter of law acts of sexual

     assault are not within the scope of employment." Id. at 786, n. 5. Illinois courts repeatedly have

     dismissed claims seeking to hold employers liable for an employee's sexual assault. See, e.g.,

 Doe v. Lawrence Hall Youth Services, 2012 IL App (1st) 103758, 28 (1st Dist. 2012); Deloney,

 281 Ill. App. 3d at 783, 786       n. 5; Randi F.   v. High Ridge YMCA, 170 Ill. App. 3d 962 (1st Dist.

     1988).

              Plaintiff alleges Mr. al-Saud "engaged in unwanted and inappropriate sexual contact with

     [P]laintiff that amounted to battery." (Am. Com. ~ 15). Plaintiffs allegation removes Mr. al-

 Saud's conduct from the scope of his employment because "sexual assault by its very nature

 precludes a conclusion that it occurred within the employee's scope of employment under the

 doctrine of respondeat superior." Lawrence, 2012 IL App (1st) 103758 at 30 (emphasis in

 original). "Accordingly, as a matter of law, [DePaul] is not liable for [Mr. al-Saud's] actions

 since they were not within the scope of employment." Id.
                                                        3
      Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 20 of 33 PageID #:538




II.          Plaintiff Remains Unable To State A Claim Against DePaul Under The Gender
             Violence Claim (Count III).

             This Court should dismiss Count III of Plaintiffs Amended Complaint because De Paul

      cannot violate the Act, and Plaintiff has not pied DePaul encouraged or assisted Mr. al-Saud.

             A.      DePaul Cannot Violate The Gender Violence Act Because It Is Not A Person.

             DePaul, a corporate entity, cannot violate the Act because it is not a person. The Act

      provides, in pertinent part, a cause of action for "[a]ny person who has been subjected to gender-

      related violence ... against a person or persons perpetrating that gender-related violence." 740

      ILCS 82/10 ( emphasis added). Under the Act, "perpetrating" is defined as "either personally

      committing the gender-related violence or personally encouraging or assisting the act or acts of

      gender-related violence. Id.   The plain and ordinary meaning of "person" is an "individual,

      human being."    See https://www.merriam-webster.com/dictionary/person.         DePaul is not an

      individual, human being. DePaul cannot "personally" do anything because it is a legal entity;

      not a person. Accordingly, Count III should be dismissed with prejudice.

             This issue has been presented to the Illinois Appellate Court on a single occasion. In Doe

  v. Psi Upsilon Intl, 2011 IL App (1st) 110306, P 1 (1st Dist. 2011 ), a case where a University of

  Chicago student alleged a university fraternity violated the Act, the lower court dismissed the

  complaint on two bases: (1) the fraternity was not a "person" under the Act; and (2) the

  complaint did not allege the fraternity encouraged or assisted the gender violence. On appeal,

  the Illinois Appellate Court     stated, "[r]egardless of whether defendant   is considered a 'person,'

  we cannot agree that plaintiff has adequately alleged that defendant personally assisted [the

  student's] alleged assault of plaintiff." Id.

             Every other court that has addressed whether a legal entity is a "person" under the Act

  has held the Act does not apply to legal entities. See Doe v. Freeburg Cmty. Consol. Sch. Dist.


                                                      4
            Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 21 of 33 PageID #:539




            No. 70,   No. 14-CV-674, 2015    U.S. Dist. LEXIS 81249, *10 (S.D. Ill. June 23, 2015) ("In sum,

            the courts that have conducted a statutory analysis of the [Act] unanimously agree that the Act

            does not apply to corporate entities."); see also Fuesting   v. Uline, Inc.,   30 F. Supp. 3d 739, 742

            (N.D. Ill. 2014) ("A statutory analysis ... demonstrates that the [Act's] cause of action cannot be

            brought against corporations."); Doe v. Lee, 943 F. Supp. 2d 870, 879 (N.D. Ill. 2013); Doe ex

            rel. Smith v. Sobeck, 941 F. Supp. 2d 1018, 1027 (S.D. Ill. 2013); Flood v. Washington Square

            Rest., Inc., No. 12 C 5729, 2012 U.S. Dist. LEXIS 180879 (N .D. Ill. Dec. 21, 2012); Fleming v.

            Fireside West, LLC, No. 12 C 1436, 2012 U.S. Dist. LEXIS 178552 (N.D. Ill. Dec.             18, 2012);
            Fayfar v.   CF Mgmt.-IL, LLC, No.    12 C 3013, 2012 U.S. Dist. LEXIS 157940 (N.D. III. Nov. 4,

            2012).
o
LL]
=5           In Freeburg,the Court reviewed the exhaustive statutory analysis conducted in the other
·i  oo
; o 66
]?€% federal court decisions. 2015 U.S. Dist. LEXIS 81249, 5-10. Then, the Court explained, "the
G ?o
.'-lLL]
z 2-
3s55
0
[O
  , - '-'   Act uses the term 'person' to describe both those who can sue and those who can be sued. With
0=
i:.r.:i     respect to those who can sue, 'person' obviously refers only to individuals because an entity can
---+
LL]

            never be the victim of gender-related violence.       It only makes sense then that 'person' as it

            pertains to those who can be sued also refers only to individuals. It would be absurd for a term

            used twice in the same sentence to have two different meanings." Id. at * 10 (internal citations

            omitted).   Further, the Court reasoned, "Corporations act only through their agents, so it is

            impossible for a corporation to 'personally' do anything.        Because a corporation can never

            personally act, it can never 'perpetrate' under the Act .... Accordingly, it makes no sense to hold

            a corporation is a 'person' under the Gender Violence Act 'if it could never commit an act that

            would constitute a violation of the Act."' Id. (internal citations omitted).

                     Just as in Freeburg, and all other Illinois federal courts reaching the same conclusion,


                                                              5
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 22 of 33 PageID #:540




DePaul "is a private, not-for-profit, Catholic institution," not a "person" or "persons" under the

Act. (Am.    Com. ] I ).   Thus, DePaul cannot violate the Act and Count III should be dismissed.

        B.      Plaintiff Did Not Cure Her Failure To Plead DePaul Personally Encouraged
                Or Assisted Mr. al-Saud's Conduct.

        Count III also should be dismissed because Plaintiff has failed to plead DePaul personally

encouraged or assisted Mr. al-Saud in committing gender violence. The lllinois federal court's

decision in Sobeck is instructive when determining whether a plaintiff has pied personal

assistance or encouragement. In Sobeck, a developmentally disabled adult sexually assaulted

another developmentally disabled adult while both were participating in a federally funded

program operated by defendant H Group. 941 F. Supp. 2d at 1021. To determine whether a

claim was stated against supervisors, the Court sought to define "encourage and assist." Id.

       Relying on the Merriam-Webster Dictionary Online, the Court found the phrase

encourage and assist "implies a conscious, active role, not merely a failure to act or tolerance of

a situation." Id.    The Court dismissed the gender violence claims against the supervisors,

reasoning, "while their failure to better protect Doe made it possible for L.T. to rape her, they did

not consciously help, support or aid him in his          conduct.... At   the most, like the defendants in

Watkins and Psi Upsilon, they knew of a foreseeable risk and did not prevent it. This is not

enough to state a claim under the IGV A." Id.

       Plaintiff alleges DePaul "perpetrated gender-related violence by encouraging or assisting

[Mr. al-Saud] by its failure to supervise and monitor [Mr. al-Saud] and after [DePaul] knew or

should have known that [Mr. al-Saud] was openly having sexual relationships with students, and

[DePaul] did nothing about it and nothing to secure the safety of their students including the

plaintiff." (Am. Comp. Count III        1   24).   In Sobeck, relying on the decisions in Watkins v.

Steiner, 2013 IL App (5th) 110421-U, 2013 WL 166737, *3-4 (Ill. App. Ct. 2013) (unpublished)

                                                     6
          Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 23 of 33 PageID #:541




          and Psi Upsilon, 2001 IL App (1st) 110306, the Court found a failure to supervise did not reach

          the level of "personally encouraging or assisting" under the Act.

                    Plaintiff also alleges DePaul encouraged or assisted Mr. al-Saud "by allowing [Mr. al-

          Saud] to be alone with and to touch plaintiff after [DePaul' knew or should have known that [Mr.

          al-Saud] had made sexual advances and inappropriately touched other female students." (Am.

          Com. ~ 25). Plaintiff does not, however, allege she reported Mr. al-Saud's conduct or alleged

          touching to DePaul and does not allege any specific facts suggesting DePaul had any other way

          of knowing of any alleged sexual conduct involving Mr. al-Saud.           DePaul could not have

          personally encouraged or assisted conduct of which it had no knowledge.            Rather, Plaintiff

          concedes DePaul's involvement in Mr. al-Saud's conduct toward her consisted only of "tacit
oL]
d ::E     consent." (Am. Com. ~ 17). As the Court set forth in Sobeck, such allegations are "not enough
·E co
' o &6
3hgZ_o to state a claim" under the Act.
@g
G
75')
    ?
{'D [I.             Plaintiff Has Failed to Plead A Negligence Claim (Count IV).
r95
[ ON
F                   Plaintiffs negligence claim fails again because: (A) Plaintiff has not plead specific,
---+
LL)
          relevant facts to assert DePaul was on notice Mr. al-Saud posed a foreseeable risk of sexually

         assaulting Plaintiff; and (B) Plaintiff has not plead DePaul proximately caused Plaintiffs sexual

         assault.

                    A.     Plaintiff Has Not Plead Specific, Relevant Facts To Support Plaintiff's
                           Conclusion DePaul Knew Or Should Have Known Mr. al-Saud Posed A
                           Foreseeable Risk Of Sexual Assault.

                    Despite this Court's instruction when dismissing Plaintiffs initial Complaint, Plaintiff

         has not plead any specific, relevant facts to support Plaintiffs conclusion De Paul knew or should

         have known Mr. al-Saud presented a risk of sexual assault to Plaintiff. The reason is   simple- no
         such facts exists. Prior to the alleged sexual assault in this case, there was no reason for DePaul

         to believe Mr. al-Saud posed a foreseeable risk of sexually assaulting Plaintiff.
                                                           7
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 24 of 33 PageID #:542




        In addition to repeating her insufficient allegations from her previous Complaint, Plaintiff

added to her Amended Complaint that DePaul "permitted [Mr. al-Saud], explicitly and

implicitly, to meet with students outside the confines of the classroom."            Then, Plaintiff

concludes, DePaul "knew that permitting [Mr. al-Saud] to meet with students outside the

confines of the classroom created a foreseeable risk that he would abuse his position of authority

to batter, harass, assault, or otherwise take advantage of students." (Am. Comp. Count IV      ,r,r 8,
9). Plaintiff does not allege any specific, relevant facts, however, to support the conclusion that

DePaul permitting Mr. al-Saud, or any other professor, to engage in the common practice of

meeting with students outside of the classroom somehow put DePaul on notice that Mr. al-Saud,

or any other professor, presented a risk of sexual assault.

       Plaintiff also added to her complaint that DePaul "knew or should have known about

[Mr. al-Saud's] relationships with students." (Am. Comp. Count IV      ,r 6).   Once again, Plaintiff

pleads no particular facts to support this conclusion. Further, Plaintiff does not allege Mr. al-

Saud engaged in non-consensual relationships.         Plaintiffs allegation that Mr. al-Saud had

consensual relationships with unidentified students at unidentified times can in no way support a

conclusion that DePaul was on notice of a foreseeable risk that Mr. al-Saud would sexually

assault Plaintiff. Plaintiff does not allege she ever complained about Mr. al-Saud, that anyone

complained to DePaul about sexual assault by Mr. al-Saud, or that Mr. al-Saud engaged in, or

attempted to engage in, nonconsensual sexual relations with any other students. See Van Horne

v. Muller, 185 Ill. 2d 299, 313 (dismissing a negligence claim based on a deejay's defamatory

comments on    air, reasoning"[t]he mere    fact that [the employee] had previously engaged in

offensive or outrageous conduct during his radio programs does not establish that he had a

propensity to make false, defamatory statements."); Jenkins v. Burkey, No. 16-cv- 792, 2017 U.S.


                                                  8
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 25 of 33 PageID #:543




    Dist. LEXIS 96629, *36-37 (S.D. Ill. June 22, 2017) (dismissing negligent supervision claim

    because the plaintiff failed to plead the employer knew the employee posed "a particular danger"

to the plaintiff). Plaintiff does not, and cannot, allege any new specific, relevant facts that put

DePaul on notice Mr. al-Saud posed a foreseeable risk to sexually assault Plaintiff.

           The Illinois Appellate Court already has rejected Plaintiffs approach to pleading

                                   1
negligence through conclusion.         Dennis, 2014 IL App (1st) 132397. In Dennis, the plaintiff

brought a negligent supervision claim against Pace after a Pace bus driver removed plaintiff from

a bus after his shift, brought her to his home, and sexually assaulted her while she was

intoxicated. Id. at Pl. In upholding dismissal, the Court explained:

        Specifically, plaintiff alleged no facts that Pace had any reason to know or even suspect
        that Moore would somehow entice a passenger off of the bus after his shift had ended,
        take her to his home and sexually assault her. In her third amended complaint, plaintiff
        only offered conclusory allegations in support of her claim. For example, plaintiff
        alleged that that Pace knew or should have known of the necessity and opportunity for
        exercising control over its drivers to prevent such drivers from taking home passengers
        who were under the influence of drugs or alcohol and that a background check would
        have revealed Moore's "sexual proclivities." These types of allegations are entirely
        conclusory and, as such, they are insufficient to survive a 2-615 motion to dismiss.

Id. at P25. "The court found [the plaintiffs 'knew or should have known'] allegations lacked the

specific, relevant facts necessary to state a cause of action." Id. at P8.        Just as in Dennis,

Plaintiffs Amended Complaint lacks any specific, relevant facts to establish DePaul "knew or

should have known" Mr. al-Saud allegedly would entice Plaintiff to his home and sexually

assault her. See also Van Horne, 185 Ill. 2d at 313 (1998) (reasoning "it is not enough for the

plaintiff to simply allege that the employee was generally unfit for employment," rather, the

plaintiff must plead the "particular unfitness of the employee must have rendered the plaintiffs

injury foreseeable.").


1
  Plaintiffs counsel also represented the plaintiff in Dennis, which may explain the similarities in
pleadings between the two cases.
                                                   9
                 Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 26 of 33 PageID #:544




                         B.     Plaintiff Did Not Plead DePaul Proximately            Caused Plaintiffs Sexual
                                Assault.

                         Even if Plaintiff had alleged specific, relevant facts asserting DePaul was on notice Mr.

                 al-Saud posed a foreseeable risk of sexually assaulting Plaintiff, which Plaintiff did not,

                 Plaintiffs negligence claim also should be dismissed because she has not alleged any facts

                 asserting DePaul's negligence was the proximate cause of her sexual assault. Dennis, 2014 IL

                 App (1st) 132397 at P26.      Plaintiff alleges DePaul had policies forbidding employees from

                 carrying on sexual relationships with students. (Am. Com. Count IV       1   11 ). As noted above,

                 however, Plaintiff has pied no specific, relevant facts indicating that DePaul previously received

                 any complaints regarding any of Mr. al-Saud's alleged sexual relationships, let alone sexual

assault.
Lr]
                          Furthermore, Plaintiff failed to allege any facts to indicate what steps DePaul failed to
~~
>:- ~ oo N   .   take, or should have taken, to prevent Mr. al-Saud from allegedly sexually assaulting Plaintiff in
.9%
+i:5 5
@sq? his home. Plaintiff alleged no facts as to how DePaul's actions or inactions proximately caused
552
Zi'
O>-9
~~~~             Mr. al-Saud to allegedly sexually assault Plaintiff. Id. Plaintiffs legal conclusion that "as a
0=
LL]
~                direct and proximate result" of DePaul's acts or omissions "Plaintiff sustained injuries and

                 damages" is insufficient to withstand a Section 2-615 motion to dismiss. See Dennis, 2014 IL

                 App (1st) 132397, P26.

                                                         CONCLUSION

                        Defendant DePaul University requests dismissal of Counts I, III, and IV of Plaintiff

                 Christina Martalogu's Amended Complaint against DePaul with prejudice pursuant to 735 ILCS

                 5/2-615, and any other relief this Court deems just and proper.




                                                                 10
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 27 of 33 PageID #:545




Dated: November 16, 2017                          Respectfully submitted,


                                                  DePaul University, Defendant


                                            By:   /s/ Brian P. Paul
                                                  One of its Attorneys
Kerryann Haase Minton
Brian P. Paul
Katherine L. Goyert
Michael Best & Friedrich LLP
444 W. Lake Street, Suite 3200
Chicago, Illinois 60606
Telephone: 312.222.0800
Facsimile: 312.222.0818




                                       11
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 28 of 33 PageID #:546




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2017, I electronically filed the foregoing DePaul
University's Memorandum of Law in Support of its Motion to Dismiss Plaintiff's Amended
Complaint at Law with the Clerk of the Circuit Court using the E-Filing system, which will send
notification of such filing to the following:

           Jeffrey S. Deutschman                                  Laura S. Liss
       Deutschman & Associates, P.C.                            Louis J. Phillips
      77 W. Washington St., Suite 1525                   Patzik, Frank & Samotny Ltd.
             Chicago, IL 60602                          150 S. Wacker Drive, Suite 1500
                                                               Chicago, IL 60606

and I hereby certify that I have mailed (Jeffrey S. Deutschman) by United States Postal Service
the document.



                                                   Isl Brian P. Paul
                                                   Attorney for Defendant DePaul University
                                                   Michael Best & Friedrich LLP
                                                   River Point
                                                   444 West Lake Street, Suite 3200
                                                   Chicago, Illinois 60606
                                                   Phone: 312.527.6843
                                                   E-mail: bppaul@michaelbest
        Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 29 of 33 PageID #:547


                                              Law DIVISION
                                                    Litigant List


Printed on 11/16/2017

Case   Number: 2017-L-006588                                                                                     Page 1   of 1

                                                     Plaintiffs
Plaintiffs Name                Plaintiffs Address                           State Zip            Unit #
MARTALOGU CHRISTINA                                                                 0000



                                                                                           Total Plaintiffs: 1

                                                    Defendants
Defendant Name                 Defendant Address                    State            Unit #                  Service By

ALSAUD LAITH                   2333 N RACINE                        IL       0000



DEPAUL UNIVERSITY                                                           0000



                                                                                        Total Defendants: 2
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 30 of 33 PageID #:548




             EXHIBIT 3
         Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 31 of 33 PageID #:549
 Order                                                                      (Rev. 02/24/05) CCG No02
                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS




                    +±.
                          v.




                                                                                                        '

                                                   ENTERED:      7 NTEREp
                                                                  , JUDG~~ll.UAM E. GOMOUNSKl-1973

                                                                  \          JAN 16 2016
                                                   Dated:
City/State/Zip:
                                                                  'a..Per+.#R?"Eunr +
                                                                           "» 52--»J% 4££3374
                                                                      T{$.1, { 4{4£7_g.   %,4r& sag.ea3teen...

Telephone: '
                                                      Judge                                    Judge's No.




          DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 32 of 33 PageID #:550




             EXHIBIT 4
    Case: 1:19-cv-03945 Document #: 44-1 Filed: 12/17/19 Page 33 of 33 PageID #:551




                            IN THE APPELLATE COURT OF ILLINOIS
                                  FIRST JUDICIAL DISTRICT
                                            NO. 1-18-0212
CHRISTINA MART ALOGU,                         )
                                              )
       Plaintiff,                             )
                                              )
                       v,                     ) No. 17 L 6588
                                              )
DEPAUL UNIVERSITY                             )
and LAITH AL-SAUD,                            )
                                              )
        Defendants.                           )

                                         AGREED ORDER

   This matter having come to be heard upon the Motion of the Appellant to dismiss the above
captioned appeal as the matter is settled by and between the parties, all parties with notice and the
Court fully advised in the premises;

   IT IS HEREBY ORDERED that said Motion is:

        Allowed and the Appeal is dismissed with prejudice.

        ls@eiee

Dated: ---~-----




JEFFREY S. DEUTSCHMAN
DEUTSCHMAN & ASSOCIATES, P.C.
77 West Washington Street, Suite 1525
Chicago, IL 60602                                                         ORDER ENTERED
(312) 419-1600
                                                                                  APR 0 3 2018
                                                                            APPELLATE COUNT FIRST ISTCT
